Barker, J.
1. An expert having testified that in his opinion the coping board two inches wide and fastened to the building by four small nails only was an unsafe support for the staging carrying three men, was then asked whether, if he had been requested as an expert to examine the board and its attachment to the building he could have discovered its condition. The question was excluded, and the plaintiff excepted. Assuming, as the plaintiff assumes in his brief, that the answer would have been in the affirmative, the difficulty with the question is that the ability of the witness, and his own opinion of it, were immaterial to the questions upon trial.
2. The verdict for the defendant was ordered rightly. He could properly leave to workmen the matter of the staging which they were to use. See Adasken v. Gilbert, 165 Mass. 443 ; McKay v. Hand, 168 Mass. 270; Brady v. Norcross, 172 Mass. 331. The plaintiff was a mature workman. Having accepted the responsibility of arranging and moving the staging, he cannot be heard to say that it was negligence in the defendant to clothe him with the responsibility. He was given no directions and asked for none, but did the work to suit himself. He chose to have the strain of the staging come against the coping boards, and he himself arranged and placed the apparatus. He went upon the roof, and he had full opportunity to examine the coping boards before adopting that method of holding up the staging, and also before causing it to be moved from place to place. It was obvious that if a board should give way the staging would fall. Without saying that, as matter of law, he was himself negligent, upon the evidence he assumed the risk of any danger due to the manner in which he caused the staging to be supported.

Exceptions overruled.